Citation Nr: 1119628	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.  

2.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1968, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent evaluation, effective April 20, 2005.

The Board previously remanded this matter for in August 2009.

Although the Veteran requested the opportunity to testify at a Board hearing, after such hearing was scheduled, he failed to report for this hearing and no request for postponement has been received.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.704(d) (2010).  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, which he raised by his statements at his December 2009 VA psychiatric examination, and included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran's claims for an evaluation in excess of 70 percent for PTSD to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since April 20, 2005, the Veteran's PTSD was manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the claim for a higher disability evaluation for PTSD arises from the initial grant of service connection.  As this is an appeal arising from the initial grant of service connection, the notice that was provided to the Veteran in June 2005 before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.  What is more, the RO has substantially, if not fully, complied with the Board's August 2009 remand instructions.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he failed to appear and his request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  Because the decision below grants an initial 70 percent disability rating and remands the issue of entitlement to an initial disability rating in excess of 70 percent for additional development, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, an August 2005 rating action, granted service connection for PTSD, assigning a 30 percent disability evaluation, effective April 20, 2005, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a timely notice of disagreement, with respect to the disability rating assigned, and perfected appellate review of this initial disability rating.  The Board will now review a portion of the Veteran's claim for a higher initial disability rating for PTSD.

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

The Veteran's relevant psychiatric treatment is noted in multiple VA treatment records.  At a January 2005 VA psychiatric treatment, the Veteran reiterated his depressed mood to the VA medical professional; however, he presented no suicidal or homicidal ideation, psychosis, or involuntary movements.  A February 2005 VA medical professional detailed not only the Veteran's isolation and estrangement from his family and friends, due to his irritability, but also documented his depressed and tearful mood on examination.  As reflected in other relevant treatment records, a May 2005 VA medical professional reported that the Veteran's psychiatric symptoms included nightmares, irritabilities, frequent flashbacks and intrusive thoughts; moreover, at this time, the Veteran's history of multiple marriages and the recent end of his relationship with his fiancée were also detailed.  Significantly, each of the highlighted records document the Veteran's as having a Global Assessment of Function (GAF) of 40.  

The Veteran as provided an August 2005 VA psychiatric examination related to his claim.  During the examination interview, the Veteran reported having "shot a couple of guys" in the past, having multiple failed marriages and being estranged from his adult child.  The Veteran further conveyed that his psychiatric symptoms included being short tempered, constantly nervous and easily irritated with others.  On mental status examination, the Veteran's affect was mildly anxious and his mood depressed, but no other deficits were present.  Based on the examination findings and the evidence of record, the examiner indicated the Veteran was constantly depressed, endorsed intrusive thoughts, had nightmares, and needed to isolate his self from others.  The examiner also documented the Veteran's report of having occasional crying spells and suicidal thoughts, without any intent to hurt himself or others.  The Veteran's GAF was 61-70.  

Subsequently, in February 2006, the Veteran again received VA psychiatric treatment.  At the time of this treatment, the VA psychiatrist indicated that the Veteran was alert, did not endorse any suicidal or homicidal ideation or psychosis.  Nonetheless, the VA psychiatrist reported the Veteran's continued depression symptoms and isolative behavior.  The Veteran was given a GAF of 40 at this time.  

In October 2007, the Veteran underwent another VA examination.  During this examination interview, the Veteran continued to report a minimal, if not nonexistent, relationship and his long distance female companion and a recent history of having multiple physical altercations.  The examiner further noted that, aside from one friend, the Veteran was "rather isolative and...relatively reclusive...[spending] most of the day alone."  Further, the examiner indicated that the Veteran's psychiatric symptoms also included recurrent intrusive thoughts, nightmares, feelings of detachment/estrangement from others, restricted range of affect (i.e. "unable to have loving feelings"), exaggerated startle response, irritability, outbursts of anger, hypervigilance, continuous nervousness, periodic suicidal ideation and a difficulty getting along with others.  On mental status examination, no deficits were noted, aside from the Veteran's continued mood depression.  The Veteran's GAF at this time was 50-55, with the VA examiner reporting respective GAF scores of 45 and 50, at VA treatment in March 2007 and September 2007.  

Pursuant to a Board remand, the Veteran was provided a December 2009 VA examination.  At this time, the Veteran's psychiatric symptoms included depression, intrusive thoughts, hypervigilance, nightmares, decreased motivation/energy and constant irritability.  Further, the examiner indicated that the Veteran's short temper, outbursts of anger and "proclivity to interpersonal violence" caused social and familial difficulties and diminished his desire to establish close friendships.  This examination report also documents the Veteran "compulsive checking for safety and security around his home," occasional and passive suicidal and homicidal ideation and as well as his mild impairment related to recent and immediate memory.  During the examination, the Veteran was attached to all spheres, demonstrated no inappropriate behavior and presented no speech or communication impairments; however, his affect was blunted and his mood depressed.  The VA examiner further reported the Veteran's GAF score of 55.  

Merits

Based on the evidence of record, at this time, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability rating; however, to the extent further development may establish entitlement to an initial rating in excess of 70 percent the claim is remanded below.

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the other competent and credible evidence of record confirms that the Veteran has presented, albeit passive, suicidal and homicidal ideation, as noted at his October 2007 and December 2009 VA examinations.  Further, the December 2009 VA examination indicates the Veteran has at least some obessional rituals, such as the compulsively checking the safety of his home and sleep impairment.  The evidence of record, to include May 2005 and January 2005 VA treatment records, also tend to suggest the Veteran experiences near continuous depression symptoms that impacts his ability to function.  What is more, the Veteran's outbursts of violent behavior have been related to his psychiatric condition, as reflected in the respective August 2005, October 2007 and December 2009 VA examiners' reports.  Moreover, while not definitive, the evidence of record strongly suggests that the Veteran's psychiatric symptoms likely result in an inability to establish and maintain effective relationships because of his irritability, aggressive behavior and outbursts of anger/violence.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology warrants at least a 70 percent disability rating.  To this extent, the appeal is granted.


ORDER

An initial 70 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the decision herein, the Board granted the Veteran a 70 percent initial disability evaluation for PTSD, but finds that additional development efforts are necessary prior to finally adjudicating this claim.  Specifically, a May 2005 VA psychiatric treatment record indicates that the Veteran was in receipt of disability benefits.  Further, the December 2009 VA examiner noted that the Veteran retired, at least in part, due to his PTSD.  While not definitive, taken together this evidence suggests the Veteran may be in receipt of Social Security Administration (SSA) benefits, however, VA has not made sufficient effort to obtain any SSA disability determinations and/or any relevant medical records generated in connection with his claim for benefits.  VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to attempt to obtain SSA records.

The Board observes that the Veteran receives regular VA treatment.  Pertinent records of his VA care, however, dated since November 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason, the claims must be remanded.

Finally, as the Veteran's request for entitlement to TDIU arose during the pendency of his present claim seeking a higher initial disability evaluation for PTSD, it needs to be addressed in this context.  Significantly, the Board's grant of a 70 percent disability rating for service connected PTSD makes the Veteran schedularly eligible for TDIU consideration and given the number of possibly relevant outstanding records, the Veteran must be afforded a contemporaneous VA examination, with respect to his claims seeking entitlement to TDIU and an initial disability rating in excess of 70 for PTSD.  See 38 C.F.R. § 4.16(a); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Administration disability benefits and any medical records concerning that claim and, if any provided in CD-ROM/digital format, all records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's PTSD, dated since November 2009.  Any negative response should be in writing, and associated with the claims file.

4.  After associating all outstanding records with the claims file, the RO shall afford the Veteran another VA examination to determine the nature, extent, and severity of his PTSD.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  

The examiner shall report all pertinent findings and estimate the Veteran's GAF score.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his psychiatric disability.  

Unless the examiner responds in the affirmative, the examiner must further opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the combination of his psychiatric disability and his service-connected right middle finger disability.

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  The RO should then readjudicate the appeal, to include consideration of the assignment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


